BY JUDGE THOMAS D. HORNE
Plaintiff seeks recovery of damages arising out of his purchase of a 1985 Mercedes 190E vehicle from the defendant. Plaintiff is a resident of Virginia. Defendant is a resident of Utah. The sale of the automobile was consummated through the use of eBay. eBay is an Internet marketplace through which subscribers are able to barter the purchase and sale of items. Sales and purchases are made between subscribers. However, subscribers must agree, as a condition precedent to participation in eBay marketplace, to abide by certain conditions. Those conditions are set forth in the eBay user agreement. The Agreement provides for arbitration of certain disputes. It is provided in paragraph 17 of the Agreement that:
[a]ny controversy or claim arising out of or related to this Agreement or our services shall be settled by binding arbitration in accordance with the commercial arbitration rules of the American Arbitration Association. Any such controversy or claim shall be arbitrated on an individual basis and shall not be consolidated in any arbitration with any claim or controversy of any other party. The arbitration shall be conducted in San Jose, California, and judgment on the arbitration award may be entered into any court having jurisdiction thereof. Either you or eBay may seek any interim or preliminary relief from any court of competent jurisdiction in San Jose, California, necessary *88to protect the rights or property of you or eBay pending the completion of arbitration.
Plaintiff requests that the Court reconsider its earlier ruling staying the instant proceedings pending arbitration.
The Court finds that it should reconsider its earlier ruling and order that this case proceed to trial on the docket of this Court. Pursuant to the express terms of the User Agreement, subscribers are advised to consult published answers to Frequently Asked Questions. Although not incorporated into the agreement, these answers do assist in interpreting the agreement to the extent the terms of the agreement are ambiguous. Among the answers to Frequently Asked Questions is the following:
Q. Why is there a User Agreement?
A. The User Agreement is a legal document that spells out the relationship between you and eBay. It outlines the services, pricing, Privacy Policy, and the buyer and seller relationship for listing and bidding on items in eBay’s auction format.
(Emphasis added.)
The interpretation furnished by the Frequently Asked Questions is consistent with a fair reading of the terms of the Agreement. Arbitration is only required as to disputes between subscriber and eBay.
The court will reverse its earlier ruling and find that the User Agreement is a bilateral contract between the subscriber and eBay and does not bind the seller or purchaser to arbitrate their claims, inter se, in San Jose, California. Such claims may be prosecuted in any forum having jurisdiction of the matter.